)DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2 and 4-18 are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Smith on 3/3/2021.
The application has been amended as follows: 
Rewrite claim 12 as follows:
A method of detecting or monitoring a cancer, a tumor, a cell proliferative disorder, a cell proliferative disease, a skin condition or a skin disease in a subject comprising: 
administering to the subject the nanoparticles according to claim 1 as a luminescent agent or a fluorescent agent;
irradiating the nanoparticles with mono-photon or bi-photon irradiation; and 


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be Selvestrel et al. (Nanoscale, 2013, 5, p. 6106), which
teaches ORMOSIL nanoparticles comprising a porphyrin according to formula A. The nanoparticles do not comprise a compound of formula I, as claimed.  Further, Selvestrel’s nanoparticle-incorporated porphyrins do not show a red-shift in UV-Vis spectrum compared to porphyrins in solution (J aggregate).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618